Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1, 3-8, 10-15, 17-20 are allowed. Claims 2, 9 and 16 are cancelled.
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to a method for transferring a plurality signals between a master module and a slave module is proposed comprising: utilizing a predetermined number of physical transmission medium(s) to transfer the signals from the master module to the slave module or from the slave module to the master module, wherein each physical transmission medium is arranged to carry a multiplexed signal in which at least two signals are integrated, thereby  the noise correlation issue can be mitigated and a better tradeoff between power and noise performance can be achieved.

The Applicants independent claim 1 recites, inter alia a transmission interface between at least a master module and a slave module, comprising: 
a predetermined number of physical transmission medium(s), wherein each physical transmission medium is arranged to carry a multiplexed signal in which at least two signals are integrated, and 
the predetermined 10number is not smaller than a number of intermediate frequency (IF) stream(s) to be transmitted, and wherein the predetermined number of physical transmission medium(s) comprises:
 a first physical transmission medium, arranged to carry a first multiplexed 15signal comprising a first IF signal and a reference clock signal, wherein the first IF signal and the reference clock signal are modulated at different frequencies.

The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claims 1, 8 and 15  prior art Vacant  [US 20180259641 A1] discloses in para [0081] Fig. 5, Receiver mixer 92 is operably coupled to a LNA 94, which amplifies the intermediate frequency signal received from receiver mixer 92 and outputs the amplified signal to demodulator 110. Demodulator 110 splits the receive signal into I and Q components at block 96 and sends the Q and I signals to mixers 98 and 100, respectively. In the example of FIG. 5, block 96 is a 90-degree hybrid power divider. At first mixer 98, the Q signal is down-converted to base band (e.g., between about 0 MHz and about 2 MHz) by combining  the Q signal with a reference clock signal 109, which is derived from the second corporate feed 72 signal and may have a frequency that is an integer multiple of the intermediate frequency.

And  prior art Longhurst [US Pub: 20150372710]discloses in para [0054] Fig. 4, The reference clock signal at the reference frequency FREF and the modulated clock signal at FVCXO are then passed to a first XOR frequency translator 212 acting as a mixer to generate an intermediate frequency signal at a first transmit intermediate frequency FIF,TX1 given by (FVCXO-FREF), and this is output to the third transmit/receive radio frequency (RF) switch 144 on the line 214. 
Also, the divided reference clock signal at the reference frequency FREF/2 and the modulated clock signal at FVCXO are passed to a second XOR frequency translator 216 acting as a mixer to generate an intermediate frequency signal at a second transmit intermediate frequency FIF, TX2 given by (FVCXO-FREF/2), and this is output to the fifth transmit/receive radio frequency (RF) switch 160 on the line 218.

However, combination of prior arts does not teach 
a first physical transmission medium, arranged to carry a first multiplexed 15signal comprising a first IF signal and a reference clock signal, wherein the first IF signal and the reference clock signal are modulated at different frequencies.

Therefore, the claims 1,  8 and 15 are allowed for these above reasons. The respective dependent claims of independent claims 1, 8 and 15 are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Khoury [US 20160233869 A1] Managing Spurs in a Radio Frequency Circuit
Huynh [US 8687736 B1] Multi-band bandpass-sampling receiver
Willingham et al. [US 20120183102 A1] Receiver Circuits and Systems for Receiving Medium Wave and Short Wave Signals
Saban et al. [US 20100099451 A1] Method and System for Real Time Control of an Active Antenna Over a Distributed Antenna System

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413